        CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 1 of 28




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Brock Fredin,                                                Case No. 18-cv-466 (SRN/HB)
                      Plaintiff,

v.                                                   MEMORANDUM OF LAW IN SUPPORT
                                                        OF MOTION FOR SUMMARY
Grace Elizabeth Miller, and                          JUDGMENT BY DEFENDANTS GRACE
Catherine Marie Schaefer,                            MILLER AND CATHERINE SCHAEFER

                      Defendants.



          Plaintiff Brock Fredin (“Fredin”), appearing pro se, has initiated a series of

lawsuits in Federal Court as a means to continue the relentless victimization of three1

women who lawfully obtained harassment restraining orders (“HRO”) against Fredin and

later contempt orders for Fredin’s violations of those HROs. Fredin has also sued Judges2,

Referees3, City Attorneys 4 , police officers, journalists5 and even his own counsel6 in a

relentless attempt to prove a grand conspiracy that exists only in Fredin’s alternative

reality. In each case, Fredin’s claims have been dismissed, but not before he was able to

inflict additional trauma on Defendants.



1
 Fredin initiated a lawsuit against Lindsey Middlecamp (17-cv-03058), who has also moved for
summary judgment on Fredin’s claims.
2
    Fredin v. Elizabeth A. Clysdale et al., 18-cv-00510
3
    Fredin v. James Street et al., 19-cv-02864
4
    Fredin v. Lyndsey M. Olson et al., 18-cv-2911
5
    Fredin v. City Pages et al., 19-cv-00472
6
    Fredin v. Halberg Criminal Defense et al., 18-cv-02514


4837-9296-1730.1
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 2 of 28




       Fredin’s pleadings evidence the ramblings of a man angered by the numerous

court proceedings in which he has been found guilty of harassment. He seeks revenge

through this and the other cases he has filed by weaponizing this Court’s docket as a

means to perpetrate his ongoing harassment of his victims.

       In this case Fredin is suing Defendants Grace Elizabeth Miller (“Miller”) and

Catherine Marie Schaefer (“Schaefer”) for defamation per se, abuse of process,

nonconsensual sexual solicitation, negligence, intentional infliction of emotional distress,

and civil conspiracy. (Amended Complaint “AC” [Doc. 53].)

       Miller and Schaefer move for summary judgment, pursuant to Fed. R. Civ. P. 56,

on all of Fredin’s claims, because Fredin has failed to state claims as a matter of law or

has failed produce any evidence supporting them.

                                     BACKGROUND

       A.     The Harassment of Grace Miller

       The genesis of these lawsuits stem from Fredin’s breakup from Miller in late 2015.

(AC. ¶¶ 11-13.) Shortly thereafter, Miller obtained an HRO in Ramsey County

District Court on January 28, 2016, following repeated harassing conduct by Fredin,

including the following disturbing exchange:

       Miller:       how [a]bout we be friends. . . .
       Fredin:       Nope. We are dating. Yes, you're taking me to see your family.
       Miller:       I'm done talking to you tonight. . . .
       Fredin:       Be a good girl for me. Here's a hot photo of what you can't
                     have. [webcam photo of Fredin]
                                    ...



                                              2
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 3 of 28




        Fredin:        Too bad you aren't in this tonight on your knees thinking of
                       me.;) [photo of woman in lingerie] You should have nightly
                       tasks.
        Miller:        Stop it.
        Fredin:        You really should meditate nightly, get on your knees, and
                       think of me. It's good for your mental health. Also you're not
                       going on any more first dates.
                                    ...
        Fredin:        Why are you opposed to these things?

        Miller:        because I don't want a relationship with you anymore. I told you[.]

        Fredin:        You do and will though. You need it. . . .
                                    ...

        Fredin:        You're a very boring person. You have zero interests or excitement
                       in your life. I would never be your friend. However, I will go on
                       occasional dates with you and you're taking me out for my birthday.

Miller v. Fredin, No. A16-0613, 2017 WL 280974, at *2 (Minn. Ct. App. Jan. 23, 2017).

       Following an evidentiary hearing in which numerous other disturbing text

messages and Facebook posts were offered into evidence, as well as the compelling

testimony of Miller, Referee James Street unequivocally found that Fredin continually

contacted Miller using email, text messages, and telephone calls after Miller blocked his

communication by Facebook and phone. Id. at *3. The Court determined that the

unwanted communications, together with other conduct constituted harassment and the

Court granted Miller a two-year HRO7. Id. Fredin then violated the HRO by continuing to


7
   A district court may issue a harassment restraining order if it has “reasonable grounds to
believe that the respondent has engaged in harassment.” Minn. Stat. § 609.748, subd. 5(b)(3)
(2014). “Harassment” is defined in relevant part as “repeated incidents of intrusive or unwanted
acts, words, or gestures that have a substantial adverse effect or are intended to have a substantial
adverse effect on the safety, security, or privacy of another.” Minn. Stat. § 609.748, subd. 1(a)(1)
(2014).

                                                 3
      CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 4 of 28




contact Miller online. Fredin appealed the HRO to the Minnesota Court of Appeals. Judge

Kevin G. Ross authored an opinion on January 23, 2017, affirming Referee Streets’ Order

and finding “[s]ufficient evidence . . . support[ed] the district court's finding that Fredin's

persistent, unwanted communication in the face of Miller's attempts to prevent the

communication substantially affected Miller's safety and privacy.” Miller v. Fredin, No.

A16-0613, 2017 WL 280974, at *3 (Minn. Ct. App. Jan. 23, 2017).

        B.      The Harassment of Catherine Schaefer

        In January 2014, prior to his relationship with Miller, Fredin attempted to date

Schaefer. (Declaration of K. Jon Breyer (“Breyer Decl.”), Ex. 1, Order granting motion to

show cause for contempt ¶2). The two exchanged messages through an online dating site

and agreed to meet. Schaefer later called off the meeting after she received several odd and

intense messages from Fredin that made her uncomfortable. (Id.) Fredin responded with a

desperate plea, at one point offering her money to reconsider. (Id. ¶3). Over the next two

years Schaefer would receive unsolicited messages from Fredin. Writing under a

pseudonym, Fredin wrote “no one will talk to me . . . I’m hot and still nothing. You

blocking me breaks my heart. I’m so hurt. I start to treat all women like shit based on the

lessons women like you provide. You're just perpetuating the problem. Fuck you.

Seriously. Fuck you. Why are you so fucking heartless, bitch?” (Breyer Decl., Ex 2.,

Affidavit of Catherine Schaefer p.14 8 ). Another message the same night threatened

Schaefer with “consequences,” and listed the names of her advisors at Penn State


8
 The page number relates to the page of the exhibit, not the page number printed on the individual
documents that comprise the exhibit.

                                                    4
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 5 of 28




University, where she was then pursuing a PhD. (Id. pp. 15-16). After contacting police

and being told there wasn’t much that could be done, Schaefer took to Facebook, detailing

how Fredin, a guy she’d never met, was haunting her. A friend shared her post with Miller

and the two connected.

       Schaefer obtained a temporary HRO against Fredin in Ramsey County following

harassing conduct by Fredin. Following the evidentiary hearing an HRO was issued for

two years prohibiting Fredin from directly or indirectly contacting Schaefer. (Breyer

Decl., Ex. 1 ¶1).

       After the Ramsey County District Court issued an HRO in 2016, Fredin continued

to indirectly contact Schaefer. See Schaefer v. Fredin, No. A19-0657, 2020 WL 1921101

(Minn. Ct. App. Apr. 20, 2020). In January 2018, Schaefer moved for an order to show

cause why the district court should not hold Fredin in contempt for violating the 2016

HRO. Id. at *2; Breyer Decl., Ex. 1. In May 2018, the court found that Fredin had

violated the 2016 HRO in each of the ways that Schaefer had identified. Id. Schaefer then

moved for a 50-year HRO based on new alleged HRO violations. Id. In particular, she

asserted that Fredin “continues to falsely file court documents to draw me into further

hearings, which have been dismissed.” Id. In October 2018, the district court found that

Fredin was in violation of the 2016 HRO for additional conduct, including the filing of a

TRO against Schaefer in Wisconsin, and the failure to disclose the Ramsey County 2016

HRO to the Wisconsin court in an effort to ensure that Schaefer would be forced to

appear with him in court. Id. The Ramsey County District Court found that Fredin’s



                                           5
      CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 6 of 28




request for a TRO in Wisconsin was “designed to thwart the very purpose of the 2016

HRO.” Id.

       In November 2018, the district court held a two-day evidentiary hearing on the

2018 HRO petition, at which Schaefer and Fredin testified. Id. After the expiration of the

2016 HRO, the court granted Schaefer’s request for a 50-year HRO, finding that Fredin

had committed two or more violations of the 2016 HRO. Id. at *3. The court adopted its

findings from its earlier May 2018 and October 2018 orders, and found that Fredin was

barred by collateral estoppel from contesting the previously issued findings, as the orders

addressed identical issues, involved the same parties, and Fredin had had a full and fair

opportunity to be heard. Id. On appeal, the Minnesota Court of Appeals affirmed. Id. at

*7.

       On February 22, 2017, City Pages ran a story titled “Accused stalker Brock Fredin

is writing a horror story, and he’s the main character.” (Breyer Decl., Ex. 3). The article

was based on the HROs each of the women obtained, the public court filings, and the

Court of Appeals decision. The article also drew information obtained from profiles

Fredin had posted on datingpsychos.com, an online site that allows anonymous character

assassination. Schaefer’s profile states that she “stalks, harasses, and bullies.” Miller’s

profile calls her a “certified piece of shit,” a "bully" who will "stalk and harass you" and

“drag you into a legal battle.” (Breyer Decl., Ex. 2, p. 21).

                                    Procedural Posture

       Fredin filed his Complaint on February 16, 2018 [Doc. 1]. Defendants moved to

dismiss the Complaint [Doc. 18] and Fredin moved to file an Amended Complaint,

                                              6
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 7 of 28




seeking leave to add a claim for copyright infringement; to delete his claims for false

arrest/imprisonment, malicious prosecution, civil fraud, and prima facie tort; and to add

and clarify the allegations concerning his remaining claims [Doc. 29].              Defendants

opposed the amendments as futile, but did not oppose the deletion of the false

arrest/imprisonment, malicious prosecution, and prima facie tort claims [Doc. 32].

       Magistrate Bowbeer issued a Report & Recommendation (“R&R”) on October 17,

2018, dismissing Fredin’s invasion of privacy claim and dening Fredin’s attempt to

amend the Complaint to include a claim of copyright infringement9 [Doc. 38]. The R&R

permitted Fredin to file his Amended Complaint, which removed the claims of false

arrest/ imprisonment, malicious prosecution, civil fraud, and prima facie tort. The R&R

was adopted by this Court on December 11, 2018 [Doc. 41].

       The operative Amend Complaint (“AC”) contains the remaining claims for

defamation per se, abuse of process, nonconsensual sexual solicitation, negligence,

intentional infliction of emotional distress, and civil conspiracy [Doc. 53].

                                        ARGUMENT

I.     Summary Judgment

       Summary judgment is appropriate when the submissions to the court “show

that there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); Layton v. U.S., 984 F.2d 1496,

9
  Fredin alleged that he is the sole owner of copyrighted photographs that Defendants reproduced
and distributed without his permission on the Twitter account @CardsAgstHrsmt and in the City
Pages article. This Court found that the proposed copyright infringement claim was futile and
leave to add the claim should be denied [Doc. 38, p. 30].


                                               7
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 8 of 28




1499 (8th Cir. 1993). The party opposing summary judgment may not simply rely upon

pleadings. The opposing party must set forth specific facts showing that there is a

genuine issue for trial. Rule 56(c). The nonmoving party “may not rest upon mere

allegation or denials of his pleading, but must set forth specific facts showing that there is

a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106 S.Ct.

2505, 91 L.Ed.2d 202 (1986). A mere “scintilla of evidence” is insufficient to defeat

summary judgment, id. at 252, 106 S.Ct. 2505, and if a nonmoving party who has the

burden of persuasion at trial does not present sufficient evidence as to any element of the

cause of action, then summary judgment is appropriate. Id. at 256, 106 S.Ct. 2505;

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986).

       Where a party is proceeding pro se, court has obligation to read party's supporting

papers liberally and interpret them to raise the strongest arguments that they suggest, but

a pro se party's bald assertion, completely unsupported by evidence, is not sufficient to

overcome motion for summary judgment. Lee v. Coughlin, 902 F.Supp. 424 (S.D.N.Y.

1995). Although courts must “grant deference to pro se litigants . . . the court will not

assume the role of advocate for the pro se individual and the court will not allow

defective or insufficiently pled pro se claims to proceed.” Sneh v. Bank of N.Y. Mellon,

No. 12-cv-954 (MJD/JSM), 2012 WL 5519690, at *5 (D. Minn. Oct. 30, 2012), R. & R.

adopted, 2012 WL 5519682 (D. Minn. Nov. 14, 2012).




                                              8
      CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 9 of 28




II.    Defamation Per Se

       Fredin fails to articulate the exact statements he alleges are defamatory or even

where such statements are allegedly published. Instead, he leaves Defendants and this

Court guessing as to what those statements might be and where they may have been

published. In the section of the Amended Complaint titled “Defendants Defamation of

Plaintiff to Cover-up Revenge Porn Sexual Advertisements” he asserts that Schaefer

“provided” and “adopted” statements in a City Pages article “that she received unwanted

phone and/or text messages from [him]” (AC ¶38), and that Defendants told City Pages

reporter Michael Mullen that Fredin had sent them an overwhelming number of “odd,”

“intense,” and “sexually suggestive” text and Facebook messages (Id.)

       “A defamatory statement is one that tends to harm the plaintiff’s reputation and

lower him in the estimation of the community.” Jadwin v. Minneapolis Star & Tribune

Co., 390 N.W.2d 437, 443 (Minn. Ct. App. 1986). In Minnesota, the elements of a

defamation claim are: “(a) a false and defamatory statement about the plaintiff; (b) in

unprivileged publication to a third party; (c) that harmed the plaintiff’s reputation in the

community.” Weinberger v. Maplewood Review, 668 N.W.2d 667, 673 (Minn. 2003).

“Statements are defamatory per se if they falsely accuse a person of a crime, of having a

loathsome disease, or of unchastity, or if they refer to improper or incompetent conduct

involving a person’s business, trade, or profession.” Longbehn v. Schoenrock, 727

N.W.2d 153, 158 (Minn. Ct. App. 2007). Defamation per se is “a rule of damages,”

however, “not of defamatory meaning,” and “means that damages are presumed and



                                             9
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 10 of 28




recoverable without proof of actual harm to reputation.” Schlieman v. Gannett Minn.

Broad., Inc., 637 N.W.2d 297, 307 (Minn. Ct. App. 2001).

       As the Minnesota Supreme Court explained in Richie v. Paramount Pictures

Corp., 544 N.W.2d 21, 28 (Minn. 1996), a defamation plaintiff generally must establish

harm to reputation because defamation actions compensate for injury to reputation, in

contrast to invasion of privacy torts, which “compensate for ‘mental distress from having

been exposed to public view.’ ” Id. (quoting Time Inc. v. Hill, 385 U.S. 374, 384–85 n.9,

87 S.Ct. 534, 17 L.Ed.2d 456 (1967)). Accordingly, the Court concluded that emotional-

harm damages are allowed in Minnesota only as “parasitic” damages. Id. at 27. Put

another way, emotional-harm damages “are insufficient in themselves to make the

slander actionable, but once the cause of action is made out without them, they may be

tacked on as ‘parasitic’ to it.” Id. (quoting W. Page Keeton et al., Prosser and Keeton on

the Law of Torts § 112, at 794–95 (5th ed. 1984)).

       Privilege is a recognized defense to a defamation action in Minnesota. Matthis v.

Kennedy, 67 N.W.2d 413, 417 (Minn. 1954); Mahoney & Hagberg v. Newgard, 729

N.W.2d 302, 306 (Minn. 2007). Privileged defamatory matter is divided into two classes:

(1) that which is absolutely privileged, and (2) that which is qualifiedly and conditionally

privileged. Id. Absolute privilege means that immunity to liability is given to the speaker

even for intentionally false statements, while a qualified or conditional privilege grants

immunity only if the privilege is not abused and defamatory statements are publicized in

good faith and without malice. Id.



                                            10
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 11 of 28




       A.     The Statements In The City’s Pages Article Are Protected by
              Absolute Privilege - The “Litigation Privilege”

       Here, Fredin claims that the content of the City Pages article was defamatory.

Defendants are not the authors of the City Page article and they did not publish the

alleged statements. Further, all of the statements attributed to them in the article are not

statements made by them to the reporter, but rather are statements taken verbatim from

public court records and, almost entirely, from an affidavit Defendant Schaefer filed

seeking an HRO. (AC ¶38) (Breyer Decl. Ex. 2). Statements made in the context of a

harassment proceeding, and those made by affidavit in support of those proceedings, are

afforded an absolute privilege and are not grounds for a defamation claim.

       In Minnesota, the absolute privilege extends to “[a]ny publication made, whether

oral or in writing, ... made ... in the character of a judge, juror, witness, litigant or

counsel-in the performance of the public duty or in the exercise of the private right upon

which the immunity is based.” Matthis v. Kennedy, 243 Minn. 219, 224-25 (1954).

“[E]ven the presence of express malice does not destroy the privilege.” Id. at 224; Pinto

v. Internationale Set, Inc., 650 F. Supp. 306, 308 (D. Minn. 1986). Further, it is not

limited to statements during trial or at an evidentiary hearing, but extends to any “quasi-

judicial proceeding” and covers “anything that may possibly be pertinent” to the

litigation. Cole v. Star Tribune, 581 N.W.2d 364, 369 (Minn. Ct. App. 1998). Thus, a

litigant’s communication is privileged if it has “some relation” to a judicial proceeding.

See Mahoney & Hagberg v. Newgard, 729 N.W.2d 302, 306 (Minn. 2007).




                                            11
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 12 of 28




       Here, the statements alleged by Fredin to be defamatory arise in the context of

harassment court proceedings and are immunized under the absolute privilege. For this

reason, Fredin may not maintain a claim of defamation for any statements found in the City

Pages article, because each and every alleged defamatory statement was taken from the

public Court file and can be traced to Schaefer’s affidavit filed in her request for an HRO.

(Breyer Decl., Ex. 2).

       Fredin alleges that the following statement from the City Pages Article is

defamatory, “Before they met in person, Fredin sent a series of ‘very odd’ and intense

texts. Schafer decided a meeting was ‘not in her best interests.’” (AC ¶38). The

statements attributable to Schaefer were taken verbatim from her affidavit filed in

Ramsey County Court in support of her request for an HRO. (Breyer Decl., Ex. 2, p.22)

(noting “several very odd texts came from Brock . . .enough to make me decide that

meeting this person was not in my best interest.”)) These statements are protected by an

absolute litigation privilege. They are also statements of opinion protected under the First

Amendment.

       The Court has already ruled that Defendants’ statements characterizing Fredin’s

texts as “odd,” “intense,” and “haunting,” and stating that meeting him would not be in

their “best interests,” were statements of opinion, not defamation. (Doc. 38 at p.11). The

Court found that such a statement of opinion is not actionable as defamation, because it is

protected speech under the First Amendment. Hunt v. Univ. of Minn., 465 N.W.2d 88, 93

(Minn. Ct. App. 1991).



                                            12
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 13 of 28




       Fredin also claims that the following statement is defamatory, “Over the next two

years, she was contacted dozens of times by unfamiliar cell phone numbers and online

dating profiles. In longer communiques, Schaefer recognized Fredin’s ‘unique’ writing

style, she wrote in the affidavit. Other messages just said, “Hi Cat.” No one else called

her that.” (AC ¶38)(emphasis added). Fredin has testified that he attributes the two

phrases “unique” and “Hi Cat” to Schaefer and the remainder to Mullen (Breyer Decl.,

Ex. 4, Fredin Depo. pp. 113-114). As with other statements attributed to Schaefer, these

too were taken directly from her affidavit in the Ramsey County proceeding. Fredin’s

allegation states this fact. See also Breyer Decl. Ex. 2, p. 23 (“Brock has a unique way of

writing that would alert me that it was him.” And describing receiving messages stating,

“Hi Cat”). These statements are protected by an absolute litigation privilege. They are

also statements of opinion (explained below) and are true. See Stuempges v. Parke, Davis

& Co., 297 N.W.2d 252, 255 (Minn. 1980)(truth is a complete defense to a defamation

claim).

       B.     Substantially True Statements Cannot Support a Defamation Claim

       Statements that are substantially true that a reasonable person could find to be a

“supportable interpretation” of an ambiguous set of circumstances are not actionable

because they are not provably false. Hunter v. Hartman, 545 N.W.2d 699, 707 (Minn. Ct.

App. 1996)(“If any reasonable person could find the statements to be supportable

interpretations of their subjects, the statements are incapable of carrying a defamatory

meaning,    even   if   a   reasonable   jury    could   find   that   the   statements   were

mischaracterizations.” (internal citation and quotations omitted)). A statement is

                                                13
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 14 of 28




substantially true and not defamatory if “its gist or sting is true [and] it produces the same

effect on the mind of the recipient which the precise truth would have produced.” Jadwin v.

Minneapolis Star & Tribune Co., 390 N.W.2d 437, 441 (Minn. Ct. App. 1986).

       Fredin alleges that the statement that “[Defendant Schafer] canceled and told

Fredin to stop contacting her” is defamatory. (AC ¶38). However, the statement does not

carry a defamatory meaning. The statement does not falsely accuse Fredin of a crime, of

having a loathsome disease, or of unchastity, nor does it refer to improper or incompetent

conduct involving a Fredin’s business, trade, or profession. Longbehn v. Schoenrock, 727

N.W.2d 153, 158 (Minn. Ct. App. 2007). It is also a statement of fact. (Breyer Decl., Ex.

2, p. 22).

       Similarly, the statement “[e]xasperated, Schaefer took to Facebook, detailing how

a guy she’d never met was haunting her. A friend shared her post. Another Twin Cities

woman soon reached out. Schaefer wasn’t Fredin’s only victim,” is also “substantially

true” and not capable of a defamatory meaning. (AC ¶38.) Indeed, Fredin recognizes that

fact in his pleading by acknowledging that Schaefer and Miller met via Facebook and that

they shared their victim experiences with one another. (Id.) Further, simply because

Fredin disagrees with the statement, does not make it defamatory. Hunter, 545 N.W.2d at

707 (“A commentator who advocates one of several feasible interpretations of some

event is not liable in defamation simply because other interpretations exist. Consequently,

remarks on a subject lending itself to multiple interpretations cannot be the basis of a

successful defamation action because as a matter of law no threshold showing of “falsity”

is possible in such circumstances.”) Again, the statement must have a defamatory

                                             14
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 15 of 28




meaning and as a matter of law the above statement cannot be reasonably interpreted as

containing a defamatory meaning.

       C.     Statements of Opinion Are Not Defamatory

       Statements of opinion are not defamatory under Minnesota law. Hunt v. Univ. of

Minn., 465 N.W.2d 88, 93-94 (Minn. Ct. App. 1991). To distinguish between protected

expressions of ideas and actionable assertions of fact, Minnesota courts rely on the

framework developed in Janklow v. Newsweek, 788 F.2d 1300 (8th Cir. 1986), cert. denied,

479 U.S. 883 (1986). See Hunt, 465 N.W.2d at 93-94; Lund v. Chicago and Nw. Transp.

Co., 467 N.W.2d 366, 369 (Minn. Ct. App. 1991). Under Janklow, courts evaluate whether

a statement has defamatory meaning using four factors: (1) the statement's precision and

specificity; (2) the statement's verifiability; (3) the social and literary context in which the

statement is made; and (4) the statement's public context. Janklow, 788 F.2d at 1302-03.

These factors are “considered together,” and “the decision whether a statement is fact or

opinion must be based on all the circumstances involved.” Id. at 1302. Whether a

statement can be interpreted as stating facts or can be proven false is a question of law.

McGrath v. TCF Bank Sav. FSB, 502 N.W.2d 801, 808 (Minn. Ct. App. 1993).

       Fredin alleges that statement contending that his writing style is “unique,” that the

messages, “some sexually suggestive”, continued for weeks” and that Schaefer’s

evidence of unwanted contact through the years was “overwhelming,” all constitute

defamatory statements. (AC ¶38.) They do not. They are clear statements of opinion.

These statements of opinion are of the same nature and category as statements this Court

has already ruled are statements of opinion, not defamation. (Doc. 38 at p.11) (finding

                                              15
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 16 of 28




that Schaefer’s statements characterizing Fredin’s texts as “odd,” “intense,” and

“haunting,” and stating that meeting him would not be in her “best interests,” were

statements of opinion.)

       Because the alleged defamatory statements do not contain a defamatory meaning,

are statements of opinion, and are protected by an absolute privilege, Fredin’s claim is

not sustainable and must be dismissed.

       II.    Abuse of Process

       Fredin alleges that Miller and Schaefer “used civil and encouraged collateral

criminal process against [him] by filing a false HRO Petition” in June 2016; filing false

police reports from January 2016 to present; initiating contempt proceedings in

September 2016, May 2017, and February 2018; and obtaining an unlawful search

warrant through then-Assistant City Attorney Lindsey Middlecamp. (AC ¶¶ 49-55.) He

contends that Defendants sought the HROs for the purposes of manufacturing a

knowingly false coordinated smear campaign, retaliating against him, harassing and

intimidating him, attempting to silence his First Amendment right to free speech,

preventing him from seeking legal redress, concealing their unlawful activities by making

false police reports, and garnering attention for their social media campaigns. (Id.)

       “Process” is defined as “‘[t]he proceedings in any action or prosecution; a

summons or writ, esp. to appear or respond in court.’ ” Eclipse Architectural Group, Inc.

v. Lam, 814 N.W.2d 692, 697 (Minn. 2012) (quoting Blacks Law Dictionary 1574 (9th

ed. 2009)). To prevail on an abuse of process claim, Fredin must prove: “(1) the existence

of an ulterior purpose; and (2) the act of using the process to accomplish a result not

                                             16
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 17 of 28




within the scope of the proceedings in which it was issued, whether or not the result

might otherwise be lawfully obtained.” Questar Data Sys., Inc. v. Serv. Mgmt. Grp., Inc.,

502 F. Supp. 2d 960, 963 (D. Minn. 2007).“[T]he gist of an action for abuse of process is

the misuse or misapplication of the process, after it has once been issued, for an end other

than that which it was designed to accomplish.” Hoppe v. Klapperich, 28 N.W.2d 780, 786

(Minn. 1947).

       Minnesota law permits a person who is the victim of harassment to a seek a

restraining order from a district court. Minn. Stat. § 609.748, subd. 2 (2017). Harassment is

defined as “repeated incidents of intrusive or unwanted acts, words, or gestures that have a

substantial adverse effect or are intended to have a substantial adverse effect on the safety,

security, or privacy of another. . ..” Id. at subd. 1(a). This Court has previously dismissed a

similar abuse of process claim alleged by Fredin against the same Defendants in Fredin v.

Clysdale, No. 18-CV-0510 (SRN/HB), 2018 WL 7020186, at *11 (D. Minn. Dec. 20,

2018)(concluding that neither Miller nor Schaefer used the judicial process to achieve an

outcome outside the scope of the proceedings).

       As stated above, for Fredin to prevail on his claim of abuse of process, he must

allege that the “process” was used to accomplish a result not within the scope of the

proceeding. See Hoppe, 28 N.W.2d at 786. Here, Fredin alleges that the HRO proceedings

where brought to “prosecute Plaintiff”; a purpose specifically within the scope of the

proceedings. See Minn. Stat. § 609.748, subd. 1(a); see also Johnson v. Arlotta, No. A11-

630, 2011 WL 6141651 at *3 (Minn. Ct. App. Dec. 12, 2011) (finding that former



                                              17
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 18 of 28




boyfriend’s blog posts and emails was harassment for purposes of granting an HRO under

Minn. Stat. § 609.748).

       Because privacy and safety are legitimate purposes to initiate an HRO proceeding

under Minn. Stat. § 609.748, as well as pursuing enforcement of those Orders, Fredin’s

claim fails to establish that Defendants sought to achieve a purpose outside the scope of

the HRO proceedings. Indeed, as demonstrated by the HROs issued by Ramsey County

District Court following numerous evidentiary hearings and, in the case of Schaefer’s

HRO, affirmed by the Minnesota Court of Appeals, Fredin cannot argue that the HROs

were baseless or were sought for an improper purpose. None of the evidence supplied to

the court during those proceedings, and none of the police reports reviewed by those

courts, have ever been found to have been false or used to “bring baseless and fraudulent

criminal charges . . .” (AC¶ 53.)        Fredin was criminally charged and convicted.

See Register of Actions, State v. Fredin, Case No. 62-cr-17-3156 (Ramsey Cty. Dist. Ct.)

In light of these court rulings, Fredin cannot sustain a claim of abuse of process.

       III.   Nonconsensual Sexual Solicitation

       Fredin alleges that Miller and Schaefer impersonated him, used his email address,

and posted his photograph on an adult website, which caused him to receive “countless

unsolicited sexual invitations to his personal email” from individuals who had accessed

the fake profiles. (AC ¶ 61.) Specifically, he alleges that Schaefer impersonated him,

created false online profiles, and posted his legal name and email address on an “online




                                             18
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 19 of 28




explicit dating site” and on sexual advertisements10. (AC ¶¶ 1, 14, 18.) Fredin claims that

he received via his email and phone number numerous responses, sexual images, and

invitations for sex from individuals who accessed the fake profiles. (Id. ¶¶ 16, 19.) Fredin

further avers that Defendants intended to cause emotional distress and fear to Plaintiff by

disseminating his contact information and using his identity to publish online

advertisements for sex. (Id. ¶ 69.) Fredin has adduced no evidence that Defendants

impersonated him by creating false online profiles, and posting his name and email

address on explicit dating sites. To the contrary, the evidence points to Fredin as the

person who created the profiles, as he had complete and unfettered control of them from

the very moment they were created. (Breyer Decl. Ex. 4, Fredin Depo. p. 65.)

       Minnesota law recognizes a suit for damages when a person “uses the personal

information of another to invite, encourage, or solicit sexual acts without the individual’s

consent and knows or has reason to know it will cause the person whose personal

information is used to feel harassed, frightened, threatened, oppressed, persecuted, or

intimidated . . . .” Minn. Stat. § 604.31, subd. 2.

       At his deposition, Fredin testified that he had created an account on the website

www.collarspace.com using the username “Epicview”. (Breyer Decl. Ex. 4, pp. 53, 55.)

That profile was created by Fredin and it disclosed his location, height and weight, sexual

preferences, included a photo of Fredin, and provided the viewer of the profile a means to

contact Fredin through email. (Id. pp. 54-55, 57.) Fredin was an active user of the

10
  This Court has already determined that Fredin’s email address and the photographs depicted in
the Amended Complaint are not private facts that a reasonable person would find highly
offensive and thus those allegations are not actionable. [Doc. 38 at 22-23]

                                              19
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 20 of 28




website, communicating with would-be suiters on a weekly basis. Id. p. 56. Fredin also

maintained active profiles on numerous other adult websites. (Id. pp. 57-61.)

       Fredin claims that Defendants created two false accounts on www.collarspace.com

using the usernames “EpicViewf12” and “blackoutx2”. (AC ¶17-18.) Because of these

profiles Fredin claims that he “received thirty (30) to fifty (50) emails from men through

his mobile phone and email account. Some of these messages contained explicit images,

others were merely nonconsensual invitations for sex.” (AC ¶19.) At Fredin’s deposition,

he testified that he deleted all of the records from www.collarspace.com and,

consequently, many of the purported messages have been lost. (Breyer Decl. Ex. 4, p.

64.) Fredin also confirmed that the profile under the username “EpicViewf12” is the

same as the one created under the username “EpicViewfu.” (Id. p. 128.) In each instance

Fredin received the confirmation email establishing both usernames and providing the

passcodes to make changes to the accounts. Fredin had complete control over the

accounts. (Id. p. 65.) Fredin also admitted that he received only one message from the

EpicViewf12 account. He also failed to produce the actual profile for EpicViewf12 in

discovery. (Id. pp. 129, 131.)

       During questioning as to why he believed Schafer and Miller had created the

EpicViewfu profile, Fredin provided the following “evidence”:

       Q: What evidence do you have that my clients created the user name
       EpicViewfu?

       A: Because Catherine Schaefer had e-mailed me directly taunting me,
       related to the harassment restraining order proceeding and the smear
       campaign online against me, and then suddenly these profiles popped up
       within hours. The user name blackoutx2 references a, quote, unquote,

                                            20
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 21 of 28




       blackout campaign, and the x2 is pretty easily identifiable as times two,
       which is two people, Catherine Schaefer and Grace Miller.

(Id. p. 66.)

       As to the Blackoutx2 profile, Fredin provided a similar response claiming that the

timing of the profiles coincided with Schaefer’s filing of her restraining order. (Id. pp.

132-133.) Conceding that nothing in the profile points to Schaefer as its creator, Fredin

claimed that her IP address was associated with the profile. When asked to identify the IP

address, he could not, as he did not actually have that information, nor did he attempt to

subpoena it from www.collarspace.com. (Id. pp.132-143.) Instead, Fredin claimed that a

“friend” helped him identify the IP address, but Fredin refused to identify the friend or

whether the captured IP address was in fact Schaefer’s. (Id.)

       Because Schaefer allegedly knew Fredin’s email address, and referenced Miller in

a Facebook post on or about the time the purported false profile was created, Fredin

surmises that Schaefer must have created the EpicViewfu profile. (Id. pp. 67-68.) Fredin

also claimed to have received a message from Schaefer using the username “Blackoutx2”

(Id. p. 72.) However, the entirety of that message is “We know about you. We will be

coming soon.” (Id. p. 73) (AC ¶20.) From this message, Fredin claims that it must be

Schaefer because ‘we will be coming soon’ references the subsequent Ramsey County

Court Action Catherine Schaefer filed against me.” (Id. p.73.) When pressed on his

strained and tenuous interpretation of the message, Fredin could not provide a cogent

response (Id. p. 74.)




                                            21
       CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 22 of 28




         As for the purported messages Fredin received seeking unsolicited sex, he

admitted only opening “one or two” and left the others “unread.” (Id. p. 77.) A review of

those messages finds no sexual solicitations whatsoever. (Id. pp. 78, 79 – 84.) (Breyer

Decl., Ex. 5.) As fredin testified, it was not the content of the message or the expression

of a solicitation in the email/text, instead he simply viewed every message, whether he

read them or not, as an unsolicited solicitation for sex. (Id. pp. 84-86, 88.) As for the text

messages Fredin alleges he received, Fredin explained that they are “unavailable” and the

phone he received those text messages on was “delated” and sold on the internet. (Id. p.

94.)

         Because Fredin has absolutely no evidence of who created the profiles, and has

produced no evidence that the profiles invited, encouraged, or solicited sexual acts, he

cannot maintain his claim under Minn. Stat. § 604.31, subd. 2.

         IV.   Negligence

         Fredin alleges that Defendants owed him a general duty of reasonable care, and

breached that duty by filing false police reports and initiating false complaints in state

court. (AC ¶¶ 73-81.)

         To state a claim for negligence, a plaintiff must establish “(1) the existence of a

duty of care; (2) breach of that duty; (3) proximate causation; and (4) injury.” Bjerke v.

Johnson, 742 N.W.2d 660, 664 (Minn. 2007). “Duty is a threshold question ‘[b]ecause a

defendant cannot breach a nonexistent duty.’” Glorvigen v. Cirrus Design Corp., 816

N.W.2d 572, 582 (Minn. 2012) (quoting Domagala v. Rolland, 805 N.W.2d 14, 22



                                              22
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 23 of 28




(Minn. 2011)). The existence of a duty is a legal question for the court to resolve. Id.

(citing Germann v. F.L. Smithe Mach. Co., 395 N.W.2d 922, 924 (Minn. 1986)).

       To begin, Defendants do not owe Fredin any duty of care. As this Court has

previous concluded “[i]t would be antithetical to the goals of the civil justice system to

impose a duty of care on Ms. Miller [or Ms. Schaefer], in particular, as she was found to

be the victim of Fredin’s HRO violation. Reasonable minds cannot differ on this point,

and under these facts, there is no proximate cause as a matter of law.” Fredin v. Miller,

No. 19-CV-3051 (SRN/HB), 2020 WL 3077708, at *11 (D. Minn. June 10, 2020). The

Court should make the same finding here.

       Additionally, even if Defendants owed their convicted harasser a duty of care, that

duty does not extend to police reports. The statute dealing with false police reports is a

criminal statute, not a civil statute, and there is no private cause of action provided.

Minn. Stat. § 609.505, subd. 1. Moreover, Defendants have not been found guilty of

violating the statute or submitting false police reports. As discussed in Section II, supra,

Defendants filed police reports and obtained HROs through evidentiary hearings held

before the Ramsey County District Court.            Nothing in those proceedings or in the

findings of those judicial officers suggest that Defendants ever filed a false police report

or that there was insufficient evidence of Fredin’s misconduct11.


11
  Criminal charges were brought by the St. Paul City Attorney’s Office and Fredin was
convicted of stalking on October 17, 2018. See Register of Actions, State v. Fredin, Case No. 62-
cr-17-3156 (Ramsey Cty. Dist. Ct.) “Thus, it would not be reasonable to infer that the police
report was false.” Fredin v. Clysdale, No. 18-CV-0510 (SRN/HB), 2018 WL 7020186, at *7 (D.
Minn. Dec. 20, 2018).


                                               23
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 24 of 28




       V.     Intentional Infliction of Emotional Distress

       Fredin’s IIED is alleged to have arisen from Defendants engaging in “a course of

extreme and outrageous conduct with the intention of causing, or reckless disregard for

causing, emotional distress to Plaintiff, namely the publication and dissemination of

sexual advertisements and coaching of false legal actions and/or broadcasting false

claims through their revenge porn media platforms @CardsAgstHrsmt and a City Pages

tabloid to cover up their misconduct.” (AC ¶ 85.) Fredin claims he suffered the loss of

employment, the “loss of all his assets,” and a police raid as a result. (Id. ¶¶ 86-87.)

Fredin avers he experienced severe and extreme emotional distress as a result of

Defendants’ alleged actions. (Id. ¶ 88.)

       To sustain a claim for IIED, Plaintiff must allege: (1) the conduct was extreme and

outrageous; (2) the conduct was intentional or reckless; (3) it caused emotional distress;

and (4) the distress was severe. See Langeslag v. KYMN Inc., 664 N.W.2d 860, 864

(Minn. 2003) (citing Hubbard v. United Press International, Inc. 330 N.W.2d 428 at 438-

39 (Minn. 1983)). Minnesota law approaches IIED cautiously, keeping it “‘sharply

limited to cases involving particularly egregious facts,’” and requiring a “‘high threshold

standard of proof’” to submit the claim to the jury. Id. at 864 (quoting Hubbard, 330

N.W.2d at 439). Minnesota courts have found that conduct is extreme and outrageous

when it is “so atrocious that it passes the boundaries of decency and is utterly intolerable

to the civilized community.” Hubbard, 330 N.W.2d at 439. IIED claims are “sharply

limited to cases involving particularly egregious facts.” Id. Liability does not extend to



                                            24
    CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 25 of 28




“insults, indignities, threats, annoyances, petty oppressions, or other trivialities.” See

Restatement (Second) of Torts § 46 cmt. d (1965).

       Here, the Defendants’ alleged “extreme and outrageous” conduct was reporting

Fredin’s alleged violations of the HROs to police and City Pages using Defendants’ court

filings in an article. As described above, none of these acts establish an underlying tort

and, therefore, cannot be the basis for an IIED claim. See, e.g., Langeslag v. KYMN Inc.,

664 N.W.2d 860, 866 (Minn. 2003) (filing false police reports did not rise to outrageous

conduct); Schibursky v. International Business Machines Corp., 820 F.Supp. 1169, 1183

(D. Minn. 1993) (finding that verbal harassment by the plaintiff's supervisor fell short of

egregious conduct required); Lund v. Chicago and Northwestern Transp. Co., 467

N.W.2d 366, 369–70 (Minn. Ct. App. 1991) (finding that the employer's conduct did not

establish an IIED claim where the plaintiff experienced verbal harassment, adulteration of

his coffee, and the posting of a derogatory memorandum); Eklund v. Vincent Brass and

Aluminum Co., 351 N.W.2d 371, 379 (Minn. Ct. App. 1984) (concluding that the

plaintiff's depression, embarrassment, and humiliation were insufficient to support an

IIED claim).

       Because Fredin has failed to establish an underlying tort giving rise to his IIED or,

alternatively, establish that the claimed false police reports were acts so “extreme and

outrageous” so as to be recognized under Minnesota law, his IIED claim must be

dismissed. See Langeslag v. KYMN Inc., 664 N.W.2d 860, 866 (Minn. 2003) citing Fuller

v. Local Union No. 106, 567 N.W.2d 419, 423 (Iowa 1997) (concluding that the

defendant did not engage in extreme and outrageous conduct when he falsely reported to

                                            25
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 26 of 28




the police that the plaintiff was driving while intoxicated); and Holland v. Sebunya, 759

A.2d 205, 212 (Me.2000) (stating that calling the police and having the plaintiff

physically removed from a meeting does not constitute extreme and outrageous behavior,

even if the removal was not warranted)).

       Lastly, Fredin has provided no medical records or expert testimony that purports

to establish that Defendants alleged conduct is the proximate cause of his IIED. For this

reason too, Fredin’s claim must be dismissed.

       VI.     Civil Conspiracy

       Fredin claims that Miller and Schaefer conspired in “carrying out the fraud,

negligence, invasion of privacy, false arrest, defamation, malicious prosecution12 . . . (AC

¶ 91.) More specifically, Fredin alleges that Miller directed Schaefer to falsely petition

for an HRO in June 2016. (AC ¶90.) The objective of the conspiracy, according to

Fredin, was to “smear” him and “commit false arrest/imprison Plaintiff to cover up

revenge pornography. (AC ¶ 92-93.) As noted earlier, Fredin removed the claims of false

arrest and imprisonment from his Amended Complaint and the Court dismissed the

invasion of privacy claim [Doc. 38]. Consequently, the alleged conspiracy focuses on the

alleged defamation and negligence by Defendants.

       The elements of a civil conspiracy require “(1) a combination of two or more people

(2) to commit an unlawful act or a lawful act by unlawful means.” Hong Chen v. Mar, 2011

WL 2119406, at *5 (Minn. Ct. App. May 31, 2011) (citing Harding v. Ohio Cas. Ins. Co.,


12
 There are no claims of invasion of privacy, false arrest, or malicious prosecution pleaded in the
Amended Complaint.

                                               26
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 27 of 28




41 N.W.2d 818, 824 (Minn. 1950)). A civil conspiracy claim is dependent on an underlying

tort claim. D.A.B. v. Brown, 570 N.W.2d 168, 172 (Minn. Ct. App. 1997); see also Hong

Chen, 2011 WL 2119406, at *5 (observing that liability is “predicated upon the tort

committed by the conspirators and not upon the conspiracy, allegations of conspiracy do

not change the nature of the cause of action.”)

       A explained above, Fredin has not successfully pleaded an underlying tort upon

which the alleged conspiracy was based and, for that reason alone, the claim should be

dismissed. Even if an underlying tort claim survives this motion, the conspiracy claim

still fails as a matter of law.

       A plaintiff alleging a conspiracy must establish sufficient facts that would permit a

reasonable jury to find that the parties to the alleged conspiracy reached an agreement to

violate the plaintiff's rights. This Fredin has failed to do. Alleging that two or more

people had the opportunity to conspire—i.e., that they could have met with each other, or

called each other, or e-mailed each other—is obviously not sufficient to “nudge[ ]” a

conspiracy claim “across the line from conceivable to plausible.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       Here there is no evidence that Defendants entered into a conspiracy with one another.

What the record does reflect is that they acted on their own to protect their own interests—

or that they had entirely legitimate reasons for their actions. If it were enough merely to

allege that women subjected to harassment by the same person discussed their cases with

one another and supported each other through the ordeal, then pleading a conspiracy “would

be a sure thing.” The bottom line is that Fredin has no evidence of an agreement to

                                            27
     CASE 0:18-cv-00466-SRN-HB Document 172 Filed 07/23/20 Page 28 of 28




conspire to defame or file false police reports against him or any evidence for that matter

that the purported agreement was to “commit an unlawful act or a lawful act by unlawful

means.” Hong Chen v. Mar, 2011 WL 2119406, at *5 (Minn. Ct. App. May 31, 2011).

                                    CONCLUSION

         For all the foregoing reasons, Fredin’s Amended Complaint must be dismissed it

its entirety and with prejudice.




Dated:      July 23, 2020                  KUTAK ROCK LLP


                                           By s/ K. Jon Breyer
                                           K. Jon Breyer (#302259)
                                           60 South Sixth Street
                                           Suite 3400
                                           Minneapolis, MN 55402
                                           Telephone: (612) 334-5057
                                           jon.breyer@kutakrock.com

                                           Attorneys for Defendants Grace Elizabeth
                                           Miller and Catherine Marie Schaefer




                                            28
